Title: To Thomas Jefferson from John Cogdell, 12 April 1825
From: Cogdell, John
To: Jefferson, Thomas

My dear SirCharleston—
12th April 1825It is a source of no little gratification to me that I am still an Officer of the “So Carolina Academy of fine Arts”—as it furnishes me the permission once more to address myself to you, while I convey to your residence—a Catalogue of the 4th Annual Exhibition of that Academy——there with my sincere wishes for your happiness here, and a lofty seat in those mansions prepared for you here after:With great personal regard I still remain your Obt SerJohn. S. Cogdell